             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 1 of 21



 1
                                                                          Hon. Thomas S. Zilly
 2                                                    Note on Motion Calendar: August 21, 2020
                                                                   (Oral Argument Requested)
 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9
     HUNTERS CAPITAL, LLC, a Washington
10   limited liability company, NORTHWEST           No.   2:20-CV-00983
     LIQUOR AND WINE LLC, a Washington
11   limited liability company, SRJ                 DEFENDANT’S MOTION TO DISMISS
     ENTERPRISES, d/b/a CAR TENDER, a               AND DENY CLASS CERTIFICATION
12   Washington corporation, THE RICHMARK
     COMPANY d/b/a RICHMARK LABEL, a
13   Washington company, SAGE PHYSICAL
     THERAPY PLLC, a Washington professional
14   limited liability company, KATHLEEN
     CAPLES, an individual, ONYX
15   HOMEOWNERS ASSOCIATION, a
     Washington registered homeowners
16   association, WADE BILLER, an individual,
     MADRONA REAL ESTATE SERVICES
17   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS
18   IV LLC, a Washington limited liability
     company, MADRONA REAL ESTATE
19   INVESTORS VI LLC, a Washington limited
     liability company, 12TH AND PIKE
20   ASSOCIATES LLC, a Washington limited
     liability company, REDSIDE PARTNERS
21   LLC, a Washington limited liability company,
     MAGDALENA SKY, an individual, OLIVE
22   ST APARTMENTS LLC, a Washington
     limited liability corporation, and
23   BERGMAN’S LOCK AND KEY SERVICES

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                            Peter S. Holmes
                                                                              Seattle City Attorney
      CERTIFICATION - 1                                                       701 5th Avenue, Suite 2050
      2:20-CV-00983                                                           Seattle, WA 98104-7095
                                                                              (206) 684-8200
                Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 2 of 21



 1   LLC, a Washington limited liability company,
     on behalf of themselves and others similarly
 2   situated,

 3                                        Plaintiffs,

 4                     vs.

 5   CITY OF SEATTLE,

 6                                        Defendant.

 7

 8            Under Federal Rules of Civil Procedure 12(b)(6) and 23, the City moves to dismiss plaintiffs’

 9   Complaint for failure to state a claim upon which relief can be granted and to deny class certification.

10                                                I.       INTRODUCTION

11            Plaintiffs seek to hold the City responsible for the acts of private parties in and around the

12   Capitol Hill Organized Protest (“CHOP”).1 However, the City is not liable for those private acts and

13   the complaint fails to state a claim as a matter of law. The City took measured, appropriate steps to

14   rapidly unfolding events in responding to the CHOP. As has been widely reported, the City supported

15   the exercise of First Amendment rights by peaceful protesters in public streets and a park in the

16   Capitol Hill neighborhood of Seattle following the killing of George Floyd in Minneapolis.2 Plaintiffs

17   expressly “support the free-speech rights of many of those who gathered on Capitol Hill” but are

18   unclear about whose free-speech rights they do not support. Complaint at ¶1. As the amended

19
     1
       The CHOP has also been referred to as the Capitol Hill Occupied Protest and the Capitol Hill Autonomous Zone
20   (“CHAZ”).
     2
       “The protections afforded by the First Amendment are nowhere stronger than in streets and parks, both categorized for
21   First Amendment purposes as traditional public fora. In such fora, the government's right ‘to limit expressive activity [is]
     sharply circumscribed.’ Perry Educ. Ass'n, 460 U.S. at 45, 103 S.Ct. 948. Among traditional public fora, public parks …
     are especially important locales for communication among the citizenry, as they have immemorially been held in trust for
22   the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between
     citizens, and discussing public questions.” Berger v. City of Seattle, 569 F.3d 1029, 1035–36 (9th Cir. 2009) (some
23   citations, quotations, and footnotes omitted).


         DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                     Peter S. Holmes
                                                                                                          Seattle City Attorney
         CERTIFICATION - 2                                                                                701 5th Avenue, Suite 2050
         2:20-CV-00983                                                                                    Seattle, WA 98104-7095
                                                                                                          (206) 684-8200
                Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 3 of 21



 1   complaint acknowledges, when opportunistic criminal and other activity in and around the CHOP

 2   overshadowed important free speech activity, the City cleared the CHOP.

 3            Plaintiffs allege they were deprived of their rights to due process and equal protection and that

 4   they suffered takings of their property because the City did not act sooner to clear the CHOP. They

 5   bring federal claims under 42 USC §1983. However, plaintiffs fail to state any claims upon which

 6   relief may be granted.

 7            Governments are not required to prevent third-party conduct, including criminal conduct,

 8   absent rare exceptions to the rule not presented here. Although they attempt to blame the City for

 9   private acts, the conduct that the plaintiffs complain of is that of private parties who plaintiffs have

10   not named in this suit. Their complaint also fails to comply with requirements for a damages class

11   under FRCP 23. This Court should dismiss plaintiffs’ complaint with prejudice. If the Court does not

12   dismiss the Complaint outright, it should deny class certification.

13                                                      II.       FACTS

14            As a purported class, plaintiffs allege that the City violated their civil rights by leaving the

15   East Precinct building and not clearing the CHOP sooner. Complaint at ¶¶3, 35-38.3 As required in a

16   Rule 12(b)(6) motion, all well-pled factual allegations in the Complaint are treated as true for

17   purposes of this motion. They note that City barriers were used by protesters to block City streets

18   and vehicular access to residences and buildings. Id. at ¶¶4, 7. They allege that the City is responsible

19   for the acts of those they allege are “CHOP participants” because the City “endorse[d], enable[d], and

20

21
     3
       Plaintiffs suggest that the City cleared the CHOP in response to a threatened TRO motion from Plaintiffs. Although it
22   has no bearing on the motion before the Court, the City feels compelled to note that plaintiffs are mistaken. The City made
     its decision to clear the CHOP based on events in the CHOP, not this lawsuit. That the clearing of the CHOP was a success
23   speaks to the City’s careful approach and operational planning and provides no support for the contention that there was
     undue delay on the City’s part.
         DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                     Peter S. Holmes
                                                                                                          Seattle City Attorney
         CERTIFICATION - 3                                                                                701 5th Avenue, Suite 2050
         2:20-CV-00983                                                                                    Seattle, WA 98104-7095
                                                                                                          (206) 684-8200
               Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 4 of 21



 1   participate[d] in the occupation of CHOP.” E.g., id. at ¶5.4 Generally, plaintiffs complain that they

 2   were harmed by the criminal and other acts of CHOP participants, not City actors. Id. ¶¶8-9, 40-48,

 3   51-53.

 4            Plaintiffs complain that the City’s non-enforcement of laws led to pervasive crimes of

 5   vandalism by non-City actors. Id. at ¶9. They allege that the City’s support for the Black Lives Matter

 6   movement and attempts to find a peaceful resolution to the CHOP amounts to an endorsement of

 7   criminal and other activity. Id. at ¶10.

 8            As a group, plaintiffs complain of a variety of harm, including graffiti, different provision of

 9   emergency services inside the CHOP than outside it, and loss of vehicular access to their property

10   stemming from CHOP participants’ use of barriers. They complain that the City did not engage in

11   regular policing within CHOP and declined to enforce criminal laws. Id. at ¶174, 219. They allege

12   the City “enabled” CHOP participants to block vehicular access and physically aided CHOP

13   participants by leaving barriers in the area, providing more barriers, and providing portable toilets

14   and other equipment. ¶¶177, 179. They further contend that the City “effectively authorized” the

15   actions of CHOP participants by allowing CHOP to exist for weeks. Id. at ¶181.

16            Individual members of the purported class make other complaints, including that the “police

17   refused to protect… property.” Id. at ¶91. They also allege lost revenue, lost access, feeling unsafe,

18   decreased property values, physical property damage, reduced rents, criminal activity of CHOP

19   participants, non-response to 911 calls, inability to receive deliveries, and harassment by CHOP

20   participants. Id. at ¶¶85, 91, 99, 104-106, 135, 143, 149.

21

22
     4
      Although the City uses the term “CHOP participants” to match up with the amended complaint here and elsewhere, it
23   does not agree that it is appropriate to lump the many peaceful protesters who participated or visited the CHOP into a
     group with those committing crimes and the other acts identified in the amended complaint.
         DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                 Peter S. Holmes
                                                                                                      Seattle City Attorney
         CERTIFICATION - 4                                                                            701 5th Avenue, Suite 2050
         2:20-CV-00983                                                                                Seattle, WA 98104-7095
                                                                                                      (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 5 of 21



 1                              III.    ARGUMENT AND AUTHORITIES

 2   A.     Motion to Dismiss Standard

 3          Dismissal under Rule 12(b)(6) requires a court to determine “whether the complaint's factual

 4   allegations, together with all reasonable inferences, state a plausible claim for relief.” Cafasso, U.S.

 5   ex rel. v. Gen. Dynamics C4 Sys. Inc., 637 F.3d 1047, 1054 (9th Cir. 2011) (citing Ashcroft v.

 6   Iqbal, 556 U.S. 662, 677-78, 129 S.Ct. 1937, 1949–50 (2009)). “A claim has facial plausibility when

 7   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 8   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949 (citation

 9   omitted). When determining the sufficiency of a claim, a court must “accept factual allegations in the

10   complaint as true and construe the pleadings in the light most favorable to the non-moving

11   party.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (citation and internal quotation marks

12   omitted). The court, however, need “not assume the truth of legal conclusions merely because they

13   are cast in the form of factual allegations.” Id. “[C]onclusory allegations of law and unwarranted

14   inferences are insufficient to defeat a motion to dismiss.” Id.; see also Iqbal, 556 U.S. at 678, 129

15   S.Ct. at 1949 (“A pleading that offers labels and conclusions or a formulaic recitation of the elements

16   of a cause of action will not do.”) (Citations and internal quotation marks omitted).

17   B.     §1983 claims require allegations that the government directly caused harm: plaintiffs’
            complaint does not allege such harm
18
            A municipality cannot be liable under §1983 on a respondeat superior theory. Rather, liability
19
     only attaches where the municipality itself causes the constitutional violation through a “policy or
20
     custom, whether made by its lawmakers or those whose edicts or acts may be fairly said to represent
21
     official policy.” Monell v. Department of Social Services, 436 U.S. 658, 690-91, 98 S.Ct. 2018, 56
22
     L.Ed.2d 611 (1978). Thus, municipal liability in a section 1983 case may be premised upon (1) an
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                        Peter S. Holmes
                                                                                          Seattle City Attorney
      CERTIFICATION - 5                                                                   701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                       Seattle, WA 98104-7095
                                                                                          (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 6 of 21



 1   official policy; (2) a “longstanding practice or custom which constitutes the standard operating

 2   procedure of the local government entity; (3) the act of an “official whose acts fairly represent official

 3   policy such that the challenged actions constituted official policy; or (4) where “an official with final

 4   policy making authority delegated that authority to, or ratified the decision of, a subordinate.” Price

 5   v. Sery, 513 F.3d 962, 966 (9th Cir. 2008).

 6          To maintain a claim under §1983, a Plaintiff must show that (1) the conduct complained of

 7   was committed by a person acting under color of state law, and that (2) the conduct deprived a person

 8   of a right, privilege, or immunity secured by the Constitution or laws of the United States. Parratt v.

 9   Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled on other

10   grounds, Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). “The state-

11   action element in § 1983 excludes from its reach merely private conduct, no matter how

12   discriminatory or wrongful.” Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th

13   Cir. 2010)(internal quotation marks and citations omitted ). It exists to “avoid[ ] imposing on the

14   State, its agencies or officials, responsibility for conduct for which they cannot fairly be

15   blamed.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 936, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982).

16   Here, while City officials were unmistakably supportive of peaceful protected speech and seriously

17   concerned about accompanying criminal activity, even had they exhibited the total nonchalance about

18   CHOP activities which Plaintiffs’ claim, “[a]ction taken by private entities with the mere approval or

19   acquiescence of the State is not state action.” Caviness, 590 F.3d at 817. Regarding alleged failures

20   to act, such omissions are not actionable under section 1983 unless they involve a failure to perform

21   a legally required act. Lacey v. Maricopa County, 693 F.3d 896, 917 (9th Cir. 2012).

22          Generally, a municipality is liable under Monell only if a municipal policy or custom was the

23   “moving force” behind the constitutional violation. See Galen v. County of Los Angeles, 477 F.3d

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                          Peter S. Holmes
                                                                                            Seattle City Attorney
      CERTIFICATION - 6                                                                     701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                         Seattle, WA 98104-7095
                                                                                            (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 7 of 21



 1   652, 667 (9th Cir. 2007). There must be “a direct causal link between a municipal policy or custom

 2   and the alleged constitutional deprivation.” City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct.

 3   1197, 103 L.Ed.2d 412 (1989). In other words, there must be proximate cause. The Supreme Court

 4   has noted that “[p]roximate cause is often explicated in terms of foreseeability or the scope of the risk

 5   created by the predicate conduct.” Paroline v. United States, 572 U.S. 464, 134 S.Ct. 1710, 1719, 188

 6   L.Ed.2d 714 (2014). “A requirement of proximate cause thus serves, inter alia, to preclude liability

 7   in situations where the causal link between conduct and result is so attenuated that the consequence

 8   is more aptly described as mere fortuity.” Id.

 9          Plaintiffs’ attempt to draw connections between City acts and CHOP participant activity is

10   not supported by the facts or the law. The City did nothing that directly exposed plaintiffs to harms.

11   The harms that the plaintiffs allege occurred over a period of weeks, and plaintiffs have alleged “mere

12   acquiescence” inadequate to support their claim. See, e.g. Caviness, 590 F.3d at 812. There are no

13   allegations that the City directly interacted with plaintiffs and left them in a worse position than the

14   one they were in before the City interacted with them.

15          The plaintiffs simply do not, and cannot, allege that any City action directly injured them.

16   Rather, they complain of City inaction. Under well-established case law, their Complaint falls short

17   of raising any legally viable claim. Plaintiffs were not directly harmed by the City’s allowance of

18   first-amendment activity, provision of sanitation services to protesters, attempts to improve safety in

19   the area with barriers, and temporary departure from the East Precinct building. Rather, the harm they

20   identify was caused by private actors, and Plaintiffs allege the City violated their rights by (1) not

21   preventing such harm from occurring in the first place and (2) not preventing additional harm once

22   the City was on notice such harm was occurring. As explained below, the City is not liable where it

23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                         Peter S. Holmes
                                                                                           Seattle City Attorney
      CERTIFICATION - 7                                                                    701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                        Seattle, WA 98104-7095
                                                                                           (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 8 of 21



 1   does not act to prevent private conduct. Were it otherwise, the City would face liability for all crime

 2   that occurred within the City.

 3   C.     The Due Process Clause does not require governments to exercise discretion to prevent
            private actors from harming others
 4
            “[N]othing in the language of the Due Process Clause itself requires the State to protect the
 5          life, liberty, and property of its citizens against invasion by private actors. The Clause is
            phrased as a limitation on the State's power to act, not as a guarantee of certain minimal levels
 6          of safety and security. It forbids the State itself to deprive individuals of life, liberty, or
            property without “due process of law,” but its language cannot fairly be extended to
 7          impose an affirmative obligation on the State to ensure that those interests do not come
            to harm through other means.”
 8
     DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 195, 109 S. Ct. 998, 1003, 103 L.
 9
     Ed. 2d 249 (1989)(emphasis added). “As a general rule, members of the public have no constitutional
10
     right to sue [public] employees who fail to protect them against harm inflicted by third parties.” L.W.
11
     v. Grubbs, 974 F.2d 119, 121 (9th Cir. 1992) (citing DeShaney 489 U.S. at 197). This rule is rooted
12
     in the discretionary nature of law enforcement activity:
13
            The deep-rooted nature of law-enforcement discretion, even in the presence of seemingly
14          mandatory legislative commands, is illustrated by Chicago v. Morales, 527 U.S. 41, 119 S.Ct.
            1849, 144 L.Ed.2d 67 (1999), which involved an ordinance that said a police officer “ ‘shall
15          order’ ” persons to disperse in certain circumstances, id., at 47, n. 2, 119 S.Ct. 1849. This
            Court rejected out of hand the possibility that “the mandatory language of the ordinance ...
16          afford[ed] the police no discretion.” Id., at 62, n. 32, 119 S.Ct. 1849. It is, the Court
            proclaimed, simply “common sense that all police officers must use some discretion in
17          deciding when and where to enforce city ordinances.” Ibid. (emphasis added).

18   Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 761, 125 S. Ct. 2796, 2806, 162 L. Ed. 2d 658

19   (2005). The “benefit that a third party may receive from having someone else arrested for a crime

20   generally does not trigger protections under the Due Process Clause, neither in its procedural nor in

21   its ‘substantive’ manifestations.” Id. at 768; 125 S.Ct. at 2810. The Fourteenth Amendment and Civil

22   Rights Act of 1871 “did not create a system by which police departments are generally held

23   financially accountable for crimes that better policing might have prevented.” Id. Again, plaintiffs


      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                        Peter S. Holmes
                                                                                          Seattle City Attorney
      CERTIFICATION - 8                                                                   701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                       Seattle, WA 98104-7095
                                                                                          (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 9 of 21



 1   complain not of direct harm from City action, but that the City failed to stop private actors from

 2   causing harm. Absent an exception to the general rule that no claim arises from an alleged failure to

 3   exercise discretion to enforce laws—none applies here—the claim fails as a matter of law.

 4          Perhaps in an effort to avoid the rule that failing to take discretionary acts cannot support

 5   liability, plaintiffs identify a municipal code provision, claim with no factual support that it applies

 6   here, and then allege that the statute required a single mandatory action that the City failed to take.

 7   This allegation is defeated on the face of the pleadings because Plaintiffs admit the protesters “lacked

 8   a permit”, Complaint at ¶218. They attempt to argue that the City was required to “designate an

 9   alternative proposal” i.e. impose conditions on the CHOP by permit to reduce its impacts on the

10   neighborhood. However, by the plain terms of SMC 15.52.060, the City is only required to take the

11   action plaintiffs suggest when it denies a permit application that meets certain statutory criteria. See

12   SMC 15.52.060(B) (If the Special Events Committee denies an application for a special event permit

13   for a “free speech” event, “the City shall designate an alternative proposal and may impose

14   conditions….”). The City did not fail to take any mandatory action.

15   D.     The “state-created danger” exception does not apply here: the City did not directly
            place plaintiffs in danger
16
            Again, “[t]he general rule is that a state is not liable for its omissions and the Due Process
17
     Clause does not impose a duty on the state to protect individuals from third parties.” Martinez v. City
18
     of Clovis, 943 F.3d 1260, 1271 (9th Cir. 2019) (citations and quotations omitted). The Due Process
19
     Clause does not provide a baseline level of protection against the acts of private parties that the City
20
     must provide to persons or property. The City anticipates that plaintiffs will argue the “state-created
21
     danger” exception applies here. This exception only applies, however, when government employees
22
     affirmatively place a plaintiff in a position of danger which the plaintiff would not have otherwise
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                        Peter S. Holmes
                                                                                          Seattle City Attorney
      CERTIFICATION - 9                                                                   701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                       Seattle, WA 98104-7095
                                                                                          (206) 684-8200
               Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 10 of 21



 1   faced. DeShaney, 489 U.S. at 197, 109 S.Ct. 998. A plaintiff must prove three elements to prevail on

 2   a “state-created danger” argument. “First, she must show that the officers’ affirmative actions created

 3   or exposed her to an actual, particularized danger that she would not otherwise have faced. Second,

 4   she must show that the injury she suffered was foreseeable. Third, she must show that the officers

 5   were deliberately indifferent to the known danger.” Martinez, 943 F.3d at 1271. The City discusses

 6   how the complaint fails to allege facts supporting the first and third elements of this test below.5

 7            1. The City did not expose plaintiffs to actual or particularized danger that plaintiffs
                 would not have faced but for City action.
 8
              Plaintiffs simply do not plead a single circumstance where City action exposed them to an
 9
     actual, particularized danger. In Johnson v. City of Seattle, 474 F.3d 634, 635 (9th Cir. 2007) the
10
     Ninth Circuit rejected the argument that by failing to engage in more aggressive policing in response
11
     to civil unrest, the City placed Johnson and others in “a position of enhanced danger.” The court
12
     rejected that argument because: “the more passive operational plan that the police ultimately
13
     implemented did not violate substantive due process because it ‘placed [the Pioneer Square Plaintiffs]
14
     in no worse position than that in which [they] would have been had [the Defendants] not acted at
15
     all.’ DeShaney, 489 U.S. at 201, 109 S.Ct. 998.).” See also Munger v. City of Glasgow Police Dep't,
16
     227 F.3d 1082, 1086 (9th Cir. 2000) (relevant inquiry is “whether the officers left the person in a
17
     situation that was more dangerous than the one in which they found him.”).
18
              In Hernandez v. City of San Jose, 897 F.3d 1125, 1129, 1133-35 (9th Cir. 2018) the Ninth
19
     Circuit considered whether the created-danger exception applied to police officers who affirmatively
20
     directed political rally attendees into a “crowd of violent anti-Trump protesters” and the attendees
21
     were beaten, robbed and/or targeted by protesters throwing objects like eggs and bottles. Because the
22

23   5
      While the City’s position is that Plaintiff cannot establish any of the three elements of the test, for the purposes of the
     Rule 12 motion, the City will limit its discussion to two of the three.
         DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                      Peter S. Holmes
                                                                                                           Seattle City Attorney
         CERTIFICATION - 10                                                                                701 5th Avenue, Suite 2050
         2:20-CV-00983                                                                                     Seattle, WA 98104-7095
                                                                                                           (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 11 of 21



 1   rally attendees alleged that they would have made it to safety but for being affirmatively directed into

 2   the crowd of protesters, they satisfied this element of the state-created danger test. Id.

 3           Plaintiffs do not allege a particularized danger. Rather, they generally complain about private

 4   criminal conduct, and the City’s knowledge of such crime. It is well-established, however, that these

 5   types of complaints are not enough to state a viable cause of action. This matter is controlled by

 6   Johnson v. City of Seattle and Munger.

 7           2. Plaintiffs complaint fails to allege facts sufficient to show deliberate indifference.

 8           Plaintiffs similarly cannot establish the third required element of a “state created danger”

 9   exception. “Deliberate indifference is a stringent standard of fault, requiring proof that a municipal

10   actor disregarded a known or obvious consequence of his action. It requires a culpable mental state,

11   and the standard [the Court] appl[ies] is even higher than gross negligence.” Hernandez 897 at 1135.

12   To meet the culpable mental state requirement, a plaintiff must demonstrate that governmental actors

13   both recognized and intended to expose plaintiff to an unreasonable risk, and that the exposure was

14   likely to lead to injury. Id.

15           For reasons discussed above, plaintiffs do not come close to alleging facts needed to support

16   an argument the City intended to expose plaintiffs to an unreasonable risk. They argue that the City

17   should have known generalized increased criminal activity would result from City acts. That is not

18   enough, even if it were true that City acts were the causal factor in any complained-of criminal

19   activity, which it is not. Plaintiffs have simply not pled any facts that support an inference that the

20   City took action for the purpose of exposing the plaintiffs to a particularized unreasonable risk of

21   harm.

22

23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                          Peter S. Holmes
                                                                                            Seattle City Attorney
      CERTIFICATION - 11                                                                    701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                         Seattle, WA 98104-7095
                                                                                            (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 12 of 21



 1   E.     A partial and temporary loss of access to property is not, as a matter of law, a
            governmental taking
 2
            The federal and state constitutions require compensation when public use results in private
 3
     property being taken or damaged. U.S. Const., Fifth Amendment, WA Const. Art. I Section 16.
 4
     Washington law controls whether a property interest exists on a Fifth Amendment takings claim. See,
 5
     e.g. Pande Cameron & Co. of Seattle, Inc. v. Cent. Puget Sound Reg’l Transit Auth., 610 F. Supp. 2d
 6
     1288, 1303–06 (W.D. Wash. 2009), aff’d, 376 F. App’x 672 (9th Cir. 2010) (considering and rejecting
 7
     a temporary loss of access claim). “The term inverse condemnation is used to describe an action
 8
     alleging a governmental taking brought to recover the value of property which has been appropriated
 9
     in fact, but with no formal exercise of the power.” Bodin v. City of Stanwood, 79 Wash.App. 313,
10
     320, 901 P.2d 1065 (1995), aff'd, 130 Wash.2d 726, 927 P.2d 240 (1996) (quotation and citation
11
     omitted). “An inverse condemnation plaintiff must prove a ‘taking’ greater than mere tortious
12
     interference.” Id. (quotation and citation omitted). Plaintiffs allege their property access was
13
     impaired, but not eliminated, for three weeks.
14
            Under Washington law, “temporary interferences with a property right are not constitutional
15
     takings of property.” Id. at 1301-02 (citing Northern Pacific Railway Co. v. Sunnyside Valley
16
     Irrigation Dist., 85 Wash.2d 920, 924, 540 P.2d 1387 (Wash.1975)). “[T]here is no authority under
17
     Washington law for a temporary ‘right of access’ takings claim. While there is authority for a
18
     ‘temporary taking’ claim in Washington, that is only in the context of governmental regulation of
19
     property that has deprived the owner of all economical use of his or her property.” Pande Cameron
20
     & Co. of Seattle, Inc., 610 F. Supp 2d at 1305 (citing Guimont v. Clarke, 121 Wash.2d 586, 598, n.
21
     3, 854 P.2d 1 (1993) and City of Seattle v. McCoy, 101 Wash.App. 815, 829, 4 P.3d 159 (2000)).
22
     Here, none of the plaintiffs even allege they lost the entire economical use of property, and certainly
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                       Peter S. Holmes
                                                                                         Seattle City Attorney
      CERTIFICATION - 12                                                                 701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                      Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 13 of 21



 1   not because of governmental action or regulation. Such government action is clearly distinguishable

 2   from the actions of CHOP participants.

 3          Analogous takings claims made during periods of civil unrest have been rejected. For

 4   example, in Citoli v. City of Seattle, 115 Wn. App. 459, 465–66, 61 P.3d 1165, 1169 (2002), the court

 5   rejected the claim that the City and Puget Sound Energy inversely condemned property by shutting

 6   off services to a building for a week in response to occupation by protesters. Claims of failure to

 7   prevent damage and affirmative damage to buildings by government during civil unrest and war were

 8   also rejected in National Bd. of Young Men's Christian Ass'ns v. United States, 395 U.S. 85, 89 S.Ct.

 9   1511, 23 L.Ed.2d 117 (1969) and United States v. Caltex (Philippines), Inc., 344 U.S. 149, 73 S.Ct.

10   200, 97 L.Ed. 157 (1952). Notably, plaintiffs do not allege that the government engaged in any

11   conduct that directly damaged their property.

12          In Citoli, the court quoted Justice Harlan’s concurrence in National Bd. of Young Men's

13   Christian Ass'ns, 395 U.S. at 95-96, 89 S. Ct. 1511 with approval:

14          “If courts were required to consider whether the military or police protection afforded a
            particular property owner was ‘adequate,’ they would be required to make judgments which
15          are best left to officials directly responsible to the electorate. In the present case, for example,
            petitioners could argue that it was possible for the troops to maintain their position in front of
16          the buildings if they had been willing to kill a large number of rioters. In rebuttal, the
            Government could persuasively argue that the indiscriminate use of deadly force would have
17          enraged the mob still further and would have increased the likelihood of future disturbances.
            Which strategy is a court to accept? Clearly, it is far sounder to defer to the other duly
18          constituted branches of government in this regard.

19   Citoli v. City of Seattle, 115 Wn. App. at 491, 61 P.3d at 1182 (2002). In another case, the District

20   Court for the District of Columbia rejected similar allegations to those made here:

21          Plaintiff's allegations that the riot control program formulated and adopted by officials of the
            United States and the District of Columbia intentionally sacrificed private property in
22          disturbance zones in order to further the public purpose of disturbance control, likewise do
            not establish a Fifth Amendment taking of property for public use without just compensation.
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                          Peter S. Holmes
                                                                                            Seattle City Attorney
      CERTIFICATION - 13                                                                    701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                         Seattle, WA 98104-7095
                                                                                            (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 14 of 21



 1   Monarch Ins. Co. of Ohio v. D.C., 353 F. Supp. 1249, 1255-1256 (D.D.C. 1973), aff’d sub nom Aetna

 2   Insurance Co. v. U.S. 497 F.2d 683 (1974).

 3          Notwithstanding the same argument being considered and rejected by courts, as in Citoli,

 4   National Bd. of Young Men's Christian Ass'ns, and Monarch Ins., the plaintiffs propose that if the

 5   government had used a different strategy in response to civil unrest, plaintiffs might have suffered

 6   less damage from private parties. Such proposals do not support legally viable takings or other claims.

 7   F.     Plaintiffs arguments under the Equal Protection Clause also fail: the City did not
            discriminate against them, nor violate their free speech rights
 8
            Plaintiffs allege that the City violated the Equal Protection clause by expressing support for
 9
     the political message of some CHOP participants, providing support for CHOP participants even
10
     though the participants lacked a permit, declining to enforce criminal and civil laws against CHOP
11
     participants, and not providing more police services inside the CHOP. Complaint at ¶¶217-219. They
12
     allege that because the City engaged in different policing, other law enforcement and provision of
13
     governmental services outside the CHOP, the City violated the Plaintiffs’ civil rights by expressing a
14
     preference for the CHOP participants’ speech. Id. at ¶¶220-223. They further contend that CHOP
15
     participants took action against the plaintiffs based on speech, but do not allege the City did anything
16
     because of the plaintiffs’ speech. Id. at ¶224. Plaintiffs appear to argue that the City violates the Equal
17
     Protection clause of the Fourteenth Amendment if it does not provide the same level of policing in
18
     different parts of the City, duplicating their due process arguments. Plaintiffs again fail to delineate
19
     between peaceful, law-abiding protesters and others who then came to the CHOP area, and between
20
     affirmative acts by the City such as provision of sanitation services (which decreased some harms
21
     about which Plaintiffs’ complain, like feces in the area) and times when the City did not act as
22
     Plaintiffs would have preferred.
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                           Peter S. Holmes
                                                                                             Seattle City Attorney
      CERTIFICATION - 14                                                                     701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                          Seattle, WA 98104-7095
                                                                                             (206) 684-8200
               Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 15 of 21



 1            1. Plaintiffs do not allege that the City acted with an intent to discriminate against
                 them, and their equal protection claim therefore fails.
 2
              “[T]he purpose of the equal protection clause of the Fourteenth Amendment is to secure every
 3
     person within the State's jurisdiction against intentional and arbitrary discrimination, whether
 4
     occasioned by express terms of a statute or by its improper execution through duly constituted
 5
     agents.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073, 1074–75, 145 L. Ed. 2d
 6
     1060 (2000) (citations and quotations omitted). To state an equal protection violation under the
 7
     Fourteenth Amendment, a plaintiff must usually allege a government acted with an intent or purpose
 8
     to discriminate against the plaintiff based on membership in a protected class. Lee v. City of Los
 9
     Angeles, 250 F.3d 668, 686 (9th Cir. 2001). “‘Discriminatory purpose’ ... implies more than intent as
10
     volition or intent as awareness of consequences. It implies that the decisionmaker ... selected or
11
     reaffirmed a particular course of action at least in part ‘because of,’ not merely ‘in spite of,’ its adverse
12
     effects upon an identifiable group.” Id. at 687 (citation and quotation omitted). An equal protection
13
     claim will not lie by “conflating all persons not injured into a preferred class receiving better
14
     treatment” than the plaintiff. Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005)
15
     (citing Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)). Similarly, “evidence of different
16
     treatment of unlike groups does not support an equal protection claim.” Id. at 1168. Here, the Plaintiffs
17
     complaint alleges no facts sufficient to support the notion that the City responded to the CHOP with
18
     an intent to discriminate against Plaintiffs. The businesses say they supported the protesters message,
19
     as the City did. Complaint at ¶1. No facts in the complaint support the notion that the City acted as it
20
     did because of some animus towards plaintiffs.6
21

22   6
       If Plaintiffs are intending to advance a claim based on viewpoint discrimination, they clearly cannot do so when,
     according to the facts alleged in the Complaint, all of the parties involved (the city, the peaceful protesters, and the
23   plaintiffs) share a similar viewpoint about the relevant matter of public concern. Plaintiffs do not say they the City
     retaliated against them because of their speech, but that “CHOP participants regularly threatened, bullied, and assaulted
         DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                   Peter S. Holmes
                                                                                                        Seattle City Attorney
         CERTIFICATION - 15                                                                             701 5th Avenue, Suite 2050
         2:20-CV-00983                                                                                  Seattle, WA 98104-7095
                                                                                                        (206) 684-8200
              Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 16 of 21



 1           Although unclear from the Amended Complaint, it is possible plaintiffs make a novel “class

 2   of one” argument as to each purported class member. See Engquist v. Oregon Department of

 3   Agriculture, 553 U.S. 591, 128 S.Ct. 2146, 170 L.Ed.2d 975 (2008). Such claims require

 4   discriminatory intent and cannot be supported by an alleged failure to take a discretionary act alone.

 5   See Engquist, 553 U.S. at 601-09, 128 S.Ct. at 2152-2157; Hanes v. Zurick, 578 F.3d 491, 496 (7th

 6   Cir. 2009) (An “officer motivated by malice alone is not exercising discretion and is not weighing the

 7   factors relevant to the officer's duties to the public.”); Le Fay v. Le Fay, 1:13-CV-1362 AWI MJS,

 8   2015 WL 106262, at *7 (E.D. Cal. Jan. 7, 2015), aff'd sub nom. LeFay v. LeFay, 673 Fed. Appx. 722

 9   (9th Cir. 2016) (malice required to support class of one theory in case involving class of one equal

10   protection theory based on discretionary law enforcement decision). Critically, plaintiffs do not allege

11   that the City was motived by malice and therefore took discriminatory action against them. Rather,

12   they allege that the City failed to stop private actors from conduct which the plaintiffs (often

13   understandably) disliked. Plaintiffs’ complaint fails to allege the basic factual elements required to

14   support an equal protection claim. The court’s analysis need go no further than this to determine that

15   their equal protection claim fails.

16           2. To the extent the Plaintiffs make a First Amendment claim under the Equal
                Protection clause, it fails because they do not allege (1) the City took retaliatory
17              action against them because of their speech (2) that would have chilled a person of
                ordinary firmness from participating in First Amendment speech or (3) that they
18              were injured by government retaliation.

19           Government action that suppresses protected speech in a discriminatory manner may violate

20   both the First Amendment and the Equal Protection Clause. R.A.V. v. City of St. Paul, 505 U.S. 377,

21   384 n. 4, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992) (noting that the Supreme Court “has occasionally

22

23   individuals whom they suspected might hold viewpoints contrary to their own[.]” Complaint at ¶224 (emphasis added).
     This is not enough to establish governmental retaliation based on an expressed viewpoint.
      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                                 Peter S. Holmes
                                                                                                   Seattle City Attorney
      CERTIFICATION - 16                                                                           701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                                Seattle, WA 98104-7095
                                                                                                   (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 17 of 21



 1   fused the First Amendment into the Equal Protection Clause in this fashion, but ... with the

 2   acknowledgment ... that the First Amendment underlies its analysis.”). Where plaintiffs allege

 3   violations of the Equal Protection Clause relating to expressive conduct, courts analyze those

 4   arguments using the framework applicable to alleged content or viewpoint discrimination under the

 5   First Amendment. Dariano v. Morgan Hill Unified Sch. Dist., 767 F.3d 764, 779–80 (9th Cir. 2014).

 6          To demonstrate a First Amendment violation, a plaintiff must (1) provide evidence of

 7   retaliatory governmental action motivated by an intention to interfere with First Amendment rights;

 8   (2) that defendant’s conduct “would chill or silence a person of ordinary firmness from future First

 9   Amendment activity,” Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300 (9th Cir. 1999)

10   (citation omitted) and (3) that but for the government’s retaliatory acts an injury to the plaintiff would

11   not have occurred. Lacey v. Maricopa Cty., 693 F.3d 896, 917 (9th Cir. 2012). In the First Amendment

12   context, there is no right to a response or any particular action when a citizen petitions the government

13   for redress of a grievance, including filing a police report. See, e.g.. Mancini v. City of Cloverdale

14   Police Dep't, 15-CV-02804-JSC, 2015 WL 4512274, at *6 (N.D. Cal. July 24, 2015); Doe v. County

15   of San Mateo, 2009 WL 735149 at *6 (N.D. Cal. March 19, 2009).

16          Here, plaintiffs allege no facts that the City’s response to the CHOP was motivated by a desire

17   to suppress plaintiffs’ speech. They do not identify what speech plaintiffs engaged in or even desired

18   to engage in, when the City heard it, nor how the City retaliated against it. The allegedly retaliatory

19   acts they complain—threats of violence, for example—are not City actions, but that of private actors.

20   In short, plaintiffs’ complaint satisfies none of the elements of a First Amendment claim, and their

21   First Amendment claim under the Equal Protection clause is properly dismissed as a matter of law.

22

23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                          Peter S. Holmes
                                                                                            Seattle City Attorney
      CERTIFICATION - 17                                                                    701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                         Seattle, WA 98104-7095
                                                                                            (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 18 of 21



 1   G.     Class certification is unavailable because plaintiffs complain of distinct harms occurring
            at different times and differing damages
 2
            FRCP 23(c)(1)(A) addresses the timing of a district court's class certification determination,
 3
     and states: “Time to Issue: At an early practicable time after a person sues or is sued as a class
 4
     representative, the court must determine by order whether to certify the action as a class action.”
 5
     FRCP 23(c)(1)(A). Preemptive motions by the defense to deny class certification are properly
 6
     considered by the trial court. Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 940 (9th Cir.
 7
     2009). Whether to permit discovery prior to considering a motion to deny certification is within the
 8
     discretion of the trial court, and discovery is properly denied where plaintiffs do not make a prima
 9
     facie showing of Rule 23's prerequisites or that discovery measures were “likely to produce
10
     persuasive information substantiating the class action allegations.” Doninger v. Pac. Nw. Bell,
11
     Inc., 564 F.2d 1304, 1313 (9th Cir. 1977).
12
            Class certification is not appropriate in civil rights cases involving varied incidents that
13
     produced differing harms allegedly caused by third parties and governments. Plaintiffs in such cases
14
     cannot satisfy Rule 23(a)(2)’s commonality requirement. In a recent, and directly comparable,
15
     Northern District of California case, the court denied class certification in a case involving a “created
16
     danger” theory where police officers were alleged to have directed plaintiffs into a dangerous crowd.
17
     Hernandez v. City of San Jose, 16-CV-03957-LHK, 2019 WL 4450930, at *15 (N.D. Cal. Sept. 17,
18
     2019). The court noted that causation “doomed” plaintiffs’ class certification motion. Id. Each alleged
19
     incident would require a causation analysis, and because the incidents involved “third-party attackers”
20
     there were unique proximate cause arguments as to each plaintiff: each would be required to show
21
     that they would not have been injured by private parties but for the governmental action. Id. The same
22
     analysis holds true here, and it warrants denial of class certification on this ground alone.
23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                         Peter S. Holmes
                                                                                           Seattle City Attorney
      CERTIFICATION - 18                                                                   701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                        Seattle, WA 98104-7095
                                                                                           (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 19 of 21



 1          The Hernandez court also noted that damages issues in cases like this one pose an

 2   insurmountable predominance problem under Rule 23(b)(3). Id. (citing and quoting Lambert v.

 3   Nutraceutical Corp., 870 F.3d 1170, 1182 (9th Cir. 2017), rev'd and remanded on other grounds,

 4   139 S. Ct. 710 (2019)(“[a] Rule 23(b)(3) plaintiff must show a class wide method for damages

 5   calculations as a part of the assessment of whether common questions predominate over individual

 6   questions.”)). Hernandez noted that each plaintiff was alleging different injuries that would not be

 7   susceptible to calculation using a damages model, as required by Rule 23. In cases like Hernandez

 8   and this one “[q]uestions of individual damage calculations will inevitably overwhelm questions

 9   common to the class.” Comcast Corp. v. Behrend, 569 U.S. 27, 34, 133 S. Ct. 1426, 1433, 185 L.

10   Ed. 2d 515 (2013) (cited and quoted in Hernandez at *17).

11          As in Hernandez, for multiple reasons, there is no class here that can be properly certified.

12   The City therefore respectfully requests the Court deny class certification, in the event that the

13   City’s Rule 12 motion is not granted in full.

14                                           IV.     CONCLUSION

15          Plaintiffs complain of private action, not discriminatory governmental action. Their

16   allegations that the City knew of ongoing criminal and other activity and failed to stop it cannot

17   support their due process and equal protection claims. Similarly, their allegation that property access

18   was temporarily impaired (but never eliminated) by private parties cannot establish a viable takings

19   claim. Similarly, their purported class cannot satisfy basic Rule 23 requirements.

20          Pursuant to Rule 12, because Plaintiffs fail to state a claim upon which relief can be granted,

21   the City requests plaintiffs’ complaint be dismissed with prejudice. In the alternative, the City requests

22   //

23   //

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                          Peter S. Holmes
                                                                                            Seattle City Attorney
      CERTIFICATION - 19                                                                    701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                         Seattle, WA 98104-7095
                                                                                            (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 20 of 21



 1   that class certification be denied.

 2          DATED this 23rd day of July, 2020.

 3                                         PETER S. HOLMES
                                           Seattle City Attorney
 4
                                    By:    /s/ Joseph Groshong
 5                                         Joseph Groshong, WSBA# 41593
                                           Assistant City Attorney
 6                                         E-mail: Joseph.Groshong@seattle.gov
                                           Seattle City Attorney’s Office
 7                                         701 Fifth Avenue, Suite 2050
                                           Seattle, WA 98104
 8                                         Phone: (206) 684-8200

 9                                         Attorneys for Defendant City of Seattle

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                    Peter S. Holmes
                                                                                     Seattle City Attorney
     CERTIFICATION - 20                                                              701 5th Avenue, Suite 2050
     2:20-CV-00983                                                                   Seattle, WA 98104-7095
                                                                                     (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11 Filed 07/23/20 Page 21 of 21



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on July 23rd, 2020 I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3

 4                                      Patty A. Eakes, WSBA #18888
                                       Angelo J. Calfo, WSBA #27079
 5                                              LAW OFFICES
                                             CALFO EAKES, LLP
 6                                     1301 Second Avenue, Suite 2800
                                              Seattle, WA 98101
 7                                          pattye@calfoeakes.com
                                           angeloc@calfoeakes.com
 8

 9                                         s/ Daviana Kadiyan
                                           Daviana Kadiyan, Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

      DEFENDANT’S MOTION TO DISMISS AND DENY CLASS                                      Peter S. Holmes
                                                                                        Seattle City Attorney
      CERTIFICATION - 21                                                                701 5th Avenue, Suite 2050
      2:20-CV-00983                                                                     Seattle, WA 98104-7095
                                                                                        (206) 684-8200
